EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Ventre on April 5, 2020.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:
--1.	A composition for removal of a resin-injected starch buildup on a surface of machinery or equipment, the composition comprising:
a)	at least one surfactant in an amount, in a range of about 4% to about 12% w/w, effective to react at an interface of the resin-injected starch buildup and a surface of machinery or equipment to which the resin-injected starch buildup is attached;
b)	at least one solvent in an amount, in a range of about 2% w/w to about 6% w/w, effective to liquefy a resin in the resin-injected starch buildup, the solvent selected from the group consisting of Ethylene Glycol Mono Butyl Ether, D-limonene and pine oil; and
c)	alpha amylase in an amount, in a range of about 8 to 15% w/w, effective to break down the resin-injected starch buildup into water-soluble units.—

In line 3 of claim 5, delete “SLES” and insert –sodium lauryl ether sulfate--

Delete claim 14 and insert new claim 14 as follows:
--14.	An undiluted composition for removal of a resin-injected starch buildup attached to the surface of a corrugator, the composition comprising:
a)	at least one surfactant in an amount, in a range of about 4% to about 12% w/w, effective to react at an interface of the resin-injected starch buildup and a surface of the corrugator to which the resin-injected starch buildup is attached;
b)	at least one solvent in an amount, in a range greater than 2% w/w, effective to liquefy a resin in the resin-injected starch buildup, the solvent selected from the group consisting of Ethylene Glycol Mono Butyl Ether, D-limonene and pine oil; and
c)	alpha amylase in an amount, in a range of about 8 to 15% w/w, effective to break down the resin-injected starch buildup;
wherein the composition is effective for removal of the resin-injected starch buildup from the surface of the corrugator, and wherein the composition is maintained at a predetermined temperature.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have a claimed a composition according to claim 1 set forth above.  Though alpha-amylase is known to be active against starch-containing soils, the examiner agrees with applicants that starch buildup on machinery that applies starch to corrugated cardboard is a very different problem than removing starchy food from dishes.  It requires alpha amylase in much higher amounts than one would find in a dishwashing detergent, in addition to solvents and surfactants.  The examiner maintains that the claim preamble does provide structure and limitation to the composition, and so the prior art does not teach the claimed composition in light of the limitations provided in the preamble, and so the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761